Citation Nr: 1642802	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left knee total replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1975 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran's February 2013, VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  In March 2014 correspondence, VA notified the Veteran he was scheduled for such a hearing on May 9, 2014.  However, the Veteran did not appear for this hearing and he has not provided good cause for his absence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2015). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's TDIU claim was most recently denied in an unappealed January 2013 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for a higher evaluation for the left knee disability currently before the Board, as the Veteran, in a November 2011 application for TDIU, and in other statements, asserted he was unemployable due to his left knee disability, and the claim must be adjudicated as such.

In an August 2012 statement, the Veteran referenced the June 2012 rating decision, which confirmed and continued a denial of service connection for right knee condition as secondary to the service-connected left knee total replacement; however, the contents of the Veteran's statement addressed the left knee disability, which was on appeal.  However, the June 2012 statement did include the sentence:  "I ask that you please reconsider my disability request at this time."  It is not clear if the Veteran intended such as a further evidence regarding his left knee disability, as interpreted by the Agency of Original Jurisdiction (AOJ), or as a notice of disagreement regarding the claim for his right knee disability.  Thus, the Board lacks jurisdiction over this issue and it is referred to the AOJ for appropriate action, to include clarification if such was intended as a notice of disagreement respect to the right knee claim.  38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to his service-connected left knee disability in January 2013.  The report of that examination includes range-of-motion measurements for the Veteran's left knee, to include descriptions of where objective evidence of painful motion begins and whether the Veteran has additional functional loss following repetitive use of the left knee.  However, the report does not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the January 2013 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his left knee disability that complies with Correia and includes all of the necessary information as set forth in § 4.59. 

Additionally, the record reflects the existence of VA treatment records not associated with the claims file.  Specifically, a June 2012 rating decision referenced review of records from the VA Upstate New York Health Care System from March 2001 to June 2012 and a January 2013 statement of the case referenced review of records from the VA Upstate New York Health Care System from December 2009 to January 2013.  However, the only VA treatment records that are associated with the claims file are dated from February 2007 to March 2008, which include treatment from the Niagara Falls Community Based Outpatient Clinic and from May 2011 to July 2011, which include treatment from the Batavia VA Medical Center, both of which are currently part of the VA Western New York Healthcare System.  Thus, on remand, all VA treatment records from the VA Health Care Upstate New York and/or the VA Western New York Healthcare System, from March 2001 to the present, (excluding any VA treatments already of record dated from February 2007 to March 2008 and from May 2011 to July 2011), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159 (c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

As noted above, entitlement to a TDIU has been raised by the record under Rice as it is related to the severity of the Veteran's service-connected left knee disability.  Therefore, the TDIU claim is intertwined with the claim for a higher evaluation for the left knee disability and thus the TDIU claim must be remanded to await the outcome of the left knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, as the TDIU claim is being remanded and a VA examination is to be conducted, the examiner should also be asked to provide an opinion as to the effect of the Veteran's service-connected left knee disability on his employability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the VA Health Care Upstate New York and/or the VA Western New York Healthcare System, from March 2001 to the present, (excluding any VA treatments already of record dated from February 2007 to March 2008 and from May 2011 to July 2011), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA an examination to determine the current severity of his service-connected left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the left knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, provide a description of how the Veteran's service-connected left knee disability affects or likely affects his ability to perform work and work-like tasks.  

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU, to include referral to the Director, Compensation and Pension Service, if warranted.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




